*167The opinion of the court was delivered by
Kennedy, J.
The plaintiffs contend, that the money in controversy having been collected since the erection of their township, from lands lying within it, it is but just and reasonable that they should have the use of them, for making and repairing the roads and highways therein. And in- further support of their claim, they rely upon the words in the latter part of the sixth section- of the act of the 13th of March 1815, amending the act directing the mode of selling unseated lands for taxes, which directs that “ the- moneys so received for road taxes shall be paid to the supervisors of the roads of the township within which such lands shall lie, on orders to be drawn by the county commissioners on the treasurer, to be applied by them in making and repairing the roads and highways in their respective townships.” But to give these words “ the township within which such lands shall lie,” the construction that is contended for on behalf of the plaintiffs, would change the object and use for which the moneys in question were assessed and charged on the lands from which they were raised, either' by a' sale thereof, or payment by the owners. They were clearly assessed and charged for the use, in the first instance, of Rose township and had the sums charged been paid then, they must unquestionably have been paid over to the supervisors of that township. Barnett township had no existence then, and, of course, could pretend no claim. It would, therefore, seem to be going beyond what was intended by the legislature to give such construction to those words. There is certainly no other clause to be found in any of the acts on this subject, or if there be it has not been brought to our notice, which would seem to indicate such intention. The eighth section, however, of the same act, which enacts that “any board of commissioners may direct the treasurer of the proper county to receive in advance, for any term not exceeding six years, a sum which, in their estimation shall be equal to the taxes that ought to be imposed on any such lands, during the period for which they shall so compound with the owners as aforesaid,” goes to show pretty clearly that such could not have been the design of the legislature. Because, in such case, the supervisors of the township, where the lands were situated at the time of the composition made, would become entitled to receive each year’s proportion of such composition-money as the year came round, as long as the township should remain undivided, and they had occasion to require that such lands should be charged, with taxes for the purpose of making and repairing the roads and highways within their township. It is the township, that is authorised by law in such case, either to make the charge, or to require that it shall be made upon the lands, that would seem to have the right to receive it, when it shall be after-wards paid or collected. The money here, as I have already said, was clearly charged on the lands for the benefit of Rose township. Rose township must, therefore, be considered as entitled to receive *168it, unless there be something contained in the acts of assembly on the subject, forbidding or making a different appropriation of it. We, however, are unable to discover any thing which would seem to require or justify such prohibition or change of appropriation. The clause recited above, and relied on by the plaintiffs will bear a construction different from what their counsel would have ns put on it; and one, which is not only in favor of Rose township, but seems to accord better with the whole subject matter, and the other provisions of the various acts relating to it. That construction is this: that the money when received, shall be paid to the supervisors of the roads of the township, within which the lands shall lie at the time it was assessed or charged upon them. Rose township, under this interpretation, must be considered as entitled to the money in question: and in respect to it must also be taken to be the same artificial person now that it was before the erection of Barnett township; so that any right which became vested in it before the division, must still be held to belong to it, unless expressly taken away, which does not appear to be the case here.
Judgment affirmed.